PER CURIAM.
The National Labor Relations Board having filed herein, on April 4, 1946, its petition for enforcements of its order of March 27, 1946, and it appearing from the files of this Court that orders to show cause why such petition should not be granted were served on the respondent Company and affected Unions, and no response to such orders to show cause have been filed and the time fixed for filing of any such responses has expired, and the certified typewritten transcript of record in this cause filed with the clerk of this court contains a stipulation by counsel for the respective parties and Unions that a decree may be entered by this Court enforcing the order of the Board herein, and good cause therefor appearing, it is ordered that a decree be filed and entered enforcing the order of the Board of March 27, 1946, and a certified copy thereof be issued to the respective parties forthwith.